COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 CLEAR CHANNEL OUTDOOR, INC.,                                 No. 08-14-00287-CV
                                              §
                       Appellant,                                   Appeal from
                                              §
 v.                                                        County Court at Law No. 6
                                              §
 TK REAL ESTATE L.L.C.,                                     of El Paso County, Texas
                                              §
                       Appellee.                            (TC # 2014-CCV01128)
                                              §

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by Appellant, Clear Channel Outdoor,

Inc., and Appellee, TK Real Estate, L.L.C., to dismiss the appeal pursuant to TEX.R.APP.P.

42.1(a)(2) because the dispute between the parties has been resolved. We grant the motion and

dismiss the appeal.   Pursuant to the agreement of the parties, the deposit of $7,500 made

pursuant to the Rule 11 Agreement executed by the parties on October 13, 2014 shall be returned

to Appellant, Clear Channel Outdoor, Inc. by the El Paso County Clerk. Costs of the appeal are

taxed against the party incurring same. See TEX.R.APP.P. 42.1(d).


March 19, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)